COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


THE SHOOTING RANCH, LLC,                       §
JAMES STINSON, AND                                              No. 08-16-00199-CV
TURNERSVILLE WILLIAMSON,                       §
LLC,                                                              Appeal from the
                                               §
                            Appellants,                         345th District Court
                                               §
V.                                                            of Travis County, Texas
                                               §
JOHN GRAY, KARLA GRAY, J&K                                   (TC# D-1-GN-14-000082)
UTILITY SERVICES, LLC, AND THE                 §
CITY OF CREEDMOOR,
                                               §
                             Appellees.
                                               §

                               MEMORANDUM OPINION

       Pending before the Court is Appellants’ motion to dismiss the appeal. See TEX.R.APP.P.

42.1(a)(1). We grant the motion and dismiss the appeal. Costs of the appeal are taxed against

Appellants. See TEX.R.APP.P. 42.1(d).



September 14, 2016
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.